Citation Nr: 0716051	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  05-16 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased disability rating for service-
connected right knee chronic synovitis and patellar 
chondromalacia (right knee disability), currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision 
rendered by the Department of Veterans Affairs Regional 
Office (RO) in Portland, Oregon, which increased the 
veteran's award of compensation from a noncompensable rating 
to 10 percent for a service-connected right knee disability.  
The veteran testified at Board hearing before the undersigned 
Veterans Law Judge at the RO in September 2006.  A transcript 
of the hearing is contained in the claims file.


FINDING OF FACT

The veteran's service-connected right knee disability, which 
is productive of noncompensable limitation of motion and 
objective pain on motion, does not manifest recurrent 
subluxation or lateral instability.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
10 percent for service-connected right knee chronic synovitis 
and patellar chondromalacia have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5020 (2006); VAOPGCPREC 
23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. 
Reg. 56,704 (1998).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the disability rating assigned for 
her service-connected right knee disability does not reflect 
the current severity of such disabilities.   Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which allows for ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In addition, the 
evaluation of the same disability under various diagnoses, 
and the evaluation of the same manifestations under different 
diagnoses, are to be avoided.  38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, 
however, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In considering this appeal, the Board notes that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 requires consideration of functional loss due 
to pain and weakness, causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

In accordance with a May 1980 RO rating decision, the veteran 
was awarded service connection for traumatic arthritis of the 
right knee and assigned a noncompensable disability rating 
therefor.  Pursuant to a September 2001 rating decision, the 
RO increased the veteran's right knee disability rating to 10 
percent.  

Turning to the relevant medical evidence of record, VA 
clinical records show that the veteran was seen for a painful 
right knee in February 2001.  At that time there was no 
effusion, significant crepitance, or varus or valgus laxity.  
A contemporaneous X-ray report of the right knee revealed an 
impression of fairly mild degenerative joint disease.

A June 2001 VA examination report notes that the claims file 
was reviewed and  recounts the veteran's history of chronic 
right knee pain since service.  Examination revealed range of 
motion of the right knee to be from 0 degrees to 135 degrees, 
with moderate pain and crepitation on movement.  There was 
tenderness on the medial joint line, and there was mild 
quadriceps muscle disuse atrophy on the right.  The diagnosis 
included chronic synovitis and symptomatic patellar 
chrondromalacia.

An April 2003 VA examination report recites the relevant 
medical history and the veteran's complaints.  Physical 
examination revealed that range of motion of the right knee 
was from 0 degrees to 135 degrees, with moderate pain and 
crepitation on movement.  The lateral joint line was tender 
and there was mild right side quadriceps muscle disuse 
atrophy, but ligaments were normal.  The examiner commented 
that "[t]he only instability at the knee is the feeling of 
partial collapsing."  It was noted that the veteran could 
ambulate well she reported that she could walk for 30 
minutes.  The diagnosis remained chronic synovitis and 
patellar chondromalacia.

The claims file shows that the veteran was seen several times 
by a private physician, R.R.G., M.D., for degenerative joint 
disease affecting the right knee, between January 2005 and 
May 2005.  In January 2005 the right knee was slightly 
swollen and range of motion was from 0 degrees to 95 degrees; 
the diagnosis was probable degenerative joint disease of the 
right knee. In February 2005, the physician noted that X-rays 
of the knees revealed approximately 20 to 30 percent medial 
joint space narrowing with range of motion of the knees 
normal.  The relevant diagnosis was mild degenerative joint 
disease, exacerbated by her obesity.  

An August 2005 VA examination report recites the veteran's 
medical history and complaints, which included the veteran's 
complaints of partial collapsing of both knees.  The veteran 
walked without limping.  Range of motion of the right knee 
was from 0 to 135 degrees, with moderate pain and crepitation 
on motion.  The right knee was tender on the medial and 
lateral joint lines, but the knee ligaments were observed to 
be normal.  The diagnosis remained chronic synovitis plus 
symptomatic patellar chondromalacia.  The examiner commented 
that range of the motion of the right knee may be reduced 20 
to 25 degrees of flexion during flare-ups.

The veteran's service-connected left knee synovitis is rated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5020, which 
provides that degenerative arthritis for a major joint is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code.  Under the diagnostic codes from 
limitation of motion, the minimum 10 percent disability 
rating is warranted when flexion is limited to 45 degrees 
(Diagnostic Code 5260) or when extension is limited to 10 
degrees (Diagnostic Code 5261).  

The September 2001 rating decision increasing the veteran's 
disability rating for right knee synovitis to 10 percent was 
based on the evidence available at that time.  Specifically, 
the medical evidence revealed that there was painful motion 
of the right knee.  The RO properly reasoned that although 
there was no compensable limitation of motion of the knee as 
provided for under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 
(limitation of flexion) or 5261 (limitation of extension), 
the evidence demonstrated objective evidence of pain on 
motion sufficient to award the minimal 10 percent rating.

Indeed, the Board notes that the United States Court of 
Appeals for Veterans Claims has held in the case of 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), that 
"painful motion of a major joint . . . caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10-percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion."  See also 38 C.F.R. § 4.59.  
Accordingly, although the veteran has not displayed 
compensable limitation of motion, the nature of her service-
connected left knee disability (initially service-connected 
as traumatic arthritis and later diagnosed as synovitis with 
chondromalacia) entitles her to the minimum 10 percent 
disability rating based on either painful motion or 
noncompensable limitation of motion with X-ray findings.  X-
rays are reported to reveal mild degenerative joint disease 
with narrowing of the medial joint space.

The medical evidence shows that the veteran's right knee 
range of motion has consistently maintained at noncompensable 
levels of limitation of motion.  Indeed, for the most part 
the veteran's right knee range of motion has been near normal 
levels.  See 38 C.F.R. § 4.71, Plate II (2006).  Although the 
veteran's flexion was reduced to 95 degrees of flexion in 
January 2005, this appeared to be temporary, perhaps during a 
flare-up period, as range of motion was described as normal 
in February 2005, and the medical evidence shows that flexion 
did not again dip below 135 degrees thereafter.  In any case, 
limitation of motion to 95 degrees of flexion remains 
noncompesable under Diagnostic Code 5260.  However, at all 
times the medical evidence objectively shows that the veteran 
experiences pain and crepitance on motion, as well as 
tenderness, thus warranting the assigned minimum 10 percent 
rating, but no more, under Diagnostic Codes 5003, 5020.  
Lichtenfels, 1 Vet. App. 484 (1991)

The Board has considered the veteran's complaints of right 
knee instability, which she has complained about to her 
physicians, and has claimed in written complaints and in 
testimony before the Board.  However, the medical evidence 
does not support the veteran's contentions that she suffers 
from right knee instability.  Indeed, a February 2001 VA 
clinical record specifically stated here was no laxity of the 
right knee and VA examination reports, dated in April 2003 
and August 2005, noted that the knee ligaments were normal.  
Thus, while VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997) and 
VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998) provide for the 
assignment of a separate rating for knee instability under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, in addition to a 
rating assigned for loss of range of motion, as there is no 
medical evidence of right knee instability, the assignment of 
a separate rating therefor is not for application in this 
case.  

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 10 percent.  The Board has also considered the 
application of Diagnostic Codes 5256, 5257, 5258, and 5262, 
each of which provide for ratings in excess of 10 percent.  
However, as there is no evidence that the veteran's service-
connected left knee disability has resulted in ankylosis, 
subluxation or lateral instability, dislocated cartilage with 
episodes of locking and effusion, or nonunion or malunion of 
the tibia and fibula, the assignment of a rating in excess of 
10 percent is not warranted.  

In rendering this decision, the Board reiterates that it has 
taken into the consideration functional loss as may be due to 
the objective evidence of pain on motion, fatigue, lack of 
endurance, and weakness, as required by 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the 
Board finds that such symptoms are encompassed by the 10 
percent rating upheld herein, and does not cause additional 
disability than is already accounted for.  

In view of the preponderance of the evidence being against 
the assignment of a disability rating in excess of 10 percent 
for service connected right knee disability, as the benefit-
of-the-doubt rule does not apply, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Consideration has also been given to providing the veteran a 
higher rating for his service-connected right knee disability 
on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1) 
(2006).  The Board emphasizes that the Schedule for Rating 
Disabilities is based on the average impairment of earning 
capacity resulting from a service-connected disability.  See 
38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  As the evidence of record 
does not document that this case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, referral for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not applicable under 
the circumstances.  

In rendering this decision, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to notify by means of a letter from the 
agency of original jurisdiction (AOJ) to the appellant that 
were issued prior to the initial AOJ decision dated in 
November 2001.  The June 2001 letter informed the appellant 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  

Moreover, the veteran was afforded a meaningful opportunity 
to present evidence and argument and to participate in his 
appeal.  In this case, the veteran provided written 
statements, testified at a hearing before the Board, 
presented private medical evidence, was afforded numerous VA 
examinations, and relevant VA clinical records were also 
associated with the claims file.  Variously dated and 
subsequent VA notice letters, and rating actions, again 
informed the veteran of all the applicable laws and 
regulations pertinent to his claim and the reasons his claim 
was denied.  Accordingly, Board holds that the veteran, in 
fact, was provided with a meaningful opportunity to 
participate in his claim by VA.  All available VA and other 
records that are known to be relevant and that still exist 
have been obtained and considered by the AOJ and the Board 
consistent with the duty to assist the veteran in compliance 
with 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The veteran 
presented written arguments in support of his claims and was 
assisted by his accredited representative.  The RO a 
supplemental statements of the case (SSOC) in April 2006, 
essentially readjudicating the veteran's claim based on new 
evidence developed and new arguments advanced.  Hence, as the 
claim was readjudicated following the provision of adequate 
notice, any error as to the timing of the notice is 
nonprejudicial.  See Prickett v. Nicholson, No. 04-0140 (U.S. 
Vet. App. Sept. 11, 2006) (As long as a determination was 
made following the notice letter, there is no need to draw a 
distinction as to whether an adjudicatory decision was issued 
in a rating decision or a statement of the case.) 

Thus, the Board concludes that any defect in notice, if it 
were held to exist, would be rendered harmless in the present 
case. Mayfield v. Nicholson, 19 Vet. App. 103 (2005) rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  As all the 
requirements of the duty to notify and assist the veteran 
have been met, appellate review is appropriate.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected right knee chronic synovitis and 
patellar chondromalacia is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


